DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Objections
Claim 2 is objected to because of the following informalities: “autonomous delivery-eligible” is underlined in claim 2, line 2.  It is unclear if this was an amendment from the parent claim copy and pasted or if this is an amended claim from previous claims not submitted in the Instant Application.  The Examiner is interpreting this as an apparent typo.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
Claims 1-7 & 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1 & 16 recites the limitation "the autonomous vehicle" in claims 1 & 16, lines 5-6 & 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, the Examiner is interpreting “the autonomous vehicle” in claims 1 & 16, lines 5-6 & 7, respectively, as -- an autonomous vehicle --.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 8, 12, 13, 16, 17, 19, & 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 & 17 of U.S. Patent No. 10,775,792 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Instant Application are broader and thus fully met.  
Regarding claim 1
	Patent (792) teaches an autonomous vehicle item delivery method for autonomously delivering at least one item to a destination location, the method comprising: determining at least one autonomous delivery-eligible item satisfies autonomous delivery criteria; identifying at least one manual delivery location as a launch location for the autonomous vehicle to depart a delivery vehicle for final delivery of the at least one autonomous delivery-eligible item satisfying the autonomous delivery criteria to the destination location; and causing the 

Regarding claim 2
	Patent (792) teaches wherein the launch location is located within a predefined distance of the destination location for the at least one autonomous delivery-eligible item.  (See claim 8)  

Regarding claim 3
	Patent (792) teaches wherein identifying the at least one manual delivery location as the launch location comprises identifying a location where the delivery vehicle crosses a radius area of the destination location.  (See claim 8)  

Regarding claim 4
	Patent (792) teaches wherein identifying the at least one manual delivery location as the launch location is based on a determination that the delivery vehicle is estimated to remain at a particular manual delivery serviceable point for more than a threshold amount of time.  (See claim 10)  

Regarding claim 7
	Patent (792) teaches further comprising reclassifying the at least one autonomous delivery-eligible item as at least one manual delivery-eligible item.  (See claim 9)  

Regarding claim 8
	Patent (792) teaches one or more non-transitory computer storage media having computer-executable instructions embodied thereon, that when executed by at least one processor, cause a computer system to perform a method for autonomously delivering at least one item to an autonomous delivery location, the method comprising: receiving item data for the at least one item; and determining a launch location along a manual delivery vehicle route from a first manual delivery location to the autonomous delivery location, the determining based at least in part on the item data and one or more established clusters of autonomous delivery locations, wherein an autonomous vehicle is configured to depart a manual delivery vehicle at the launch location to deliver the at least one item to the autonomous delivery location.  (See claim 8)  

Regarding claim 12
	Patent (792) teaches wherein the one or more established clusters of autonomous delivery locations are determined based on location information of manual delivery locations.  (See claim 8)  

Regarding claim 13
	Patent (792) teaches wherein the item data comprises shipment instructions for the at least one item.  (See claim 8)  


	Patent (792) teaches an autonomous vehicle item delivery method for autonomously delivering at least one item to a destination location, the method comprising: receiving item data for the at least one item; and dynamically establishing a launch location along a manual delivery route based at least in part on the item data and on an estimated elapsed delivery time for delivering the at least one item to a particular manual delivery serviceable point along the manual delivery route, wherein the autonomous vehicle is configured to depart a manual delivery vehicle at the launch location to deliver the at least one item to the destination location corresponding to the particular manual delivery serviceable point.  (See claims 8, 11, & 12)  

Regarding claim 17
	Patent (792) teaches further comprising: prior to dynamically establishing the launch location, determining the estimated elapsed delivery time using historical delivery data of historical deliveries to the particular manual delivery serviceable point.  (See claim 11)  

Regarding claim 19
	Patent (792) teaches wherein the item data for the at least one item comprises an item size, an item weight, and contents of the item.  (See claim 17)  

Regarding claim 20
  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Bokeno et al. (Pub No. US 2016/0200438 A1) discloses an autonomous vehicle item delivery system and method, for delivering items from a delivery vehicle with an autonomous vehicle.  The reference Buchmueller et al. (Pub No. US 2016/0257401 A1) discloses an autonomous vehicle item delivery system and method, an autonomous delivery vehicle that launches from truck to truck to reach a delivery destination and to return to the warehouse.  The reference Carriconde (GB Patent No. 2,530,626 A) discloses an autonomous vehicle item delivery system and method, an autonomous delivery vehicle that launches from transportation vehicles to reduce congestion. The reference Beckman et al. (US Patent No. 9,718,564 B1) discloses an autonomous vehicle item delivery system and method, an autonomous delivery vehicle that launches from maintenance vehicles. The reference Fisher et al. (Pub No. US 2016/0304217 A1) discloses an autonomous vehicle item delivery system and method, an autonomous delivery vehicle that launches from and keeps track of docking stations.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647